DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a planar ion trap part to form an ion trap to trap one ion on a substrate” in lines 2-3 and then “the ion traps having such an interval that ions to be trapped do not interfere with each other when a plurality of ion traps are formed” on lines 14-15. There is insufficient antecedent basis for “the ion traps” on lines 14-15. Did the applicant mean “a planar ion trap part to form a plurality of ion traps, each to trap one ion on a substrate” or “a planar ion trap part to form a plurality of ion traps to trap a plurality of ions on a substrate”?
Claim 2 recites the limitation “a planar ion trap part to form an ion trap to trap one ion on a substrate” in lines 3-4 and then “the ion traps having such an interval that ions to be trapped do not interfere with each other when a plurality of ion traps are formed” on lines 15-16, “a preparation step of forming the plurality of ion traps and setting internal states of trapped ions to predetermined states” on lines 18-19, “a trap center displacing step of giving a bias voltage between the two DC electrode rows of the planar ion trap part and displacing positions of trap centers of the plurality of ion traps by a predetermined distance in the y direction” on lines 24-26, and “a trap center reconstruction step of returning the positions of the trap centers of the plurality of ion traps to original positions” on lines 29-30. There is insufficient antecedent basis for “the ion traps” on lines 15-16 and subsequently. Did the applicant mean “a planar ion trap part to form a plurality of ion traps, each to trap one ion on a substrate” or “a planar ion trap part to form a plurality of ion traps to trap a plurality of ions on a substrate”?

Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 2, thereby containing all the limitations of the claim on which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (W C Campbell and P Hamilton 2017 J. Phys. B: At. Mol. Opt. Phys. 50 064002, provided by applicant) in view of Seidelin (S. Seidelin et. all., “Microfabricated Surface-Electrode Ion Trap for Scalable Quantum Information Processing,” Phys. Rev. Lett. 96, 253003 (2006)) and Knoop (Knoop, M et al. “Chapter 1: Physics with Trapped Charged Particles.” arXiv: Atomic Physics (2013): 1-24., Lectures from the Les Houches Winter School, Published 28 November 2013, https://arxiv.org/ftp/arxiv/papers/1311/1311.7220.pdf).
Regarding Independent Claim 1, Campbell discloses a gyroscope (abstract, Sections 2, 3, 7-10, 12) comprising:
a ion trap part to form an ion trap to trap one ion (rf Paul, Fig. 3, p. 5, Sect. 9, 2nd para), a normal direction of a surface of the ion trap part corresponding to a z direction, assuming that an x direction, a y direction and the z direction are orthogonal to each other (Fig. 3);
a microwave irradiation part to irradiate the ion with π/2 microwave pulses (p. 2, right column, (i));
a laser irradiation part to change momentum of the ion in the x direction (p. 2, right column, (ii), p. 3, Sect. 3); and
a measurement part to monitor an internal state of the ion and measure an angle (p. 2, right column, (vii)), 

two rf electrodes disposed in the x direction on the substrate at a predetermined interval (Fig. 3, ‘rf’, shown white centered at -4.2 cm and 4.2 cm in y); and the ion traps having such an interval that ions to be trapped do not interfere with each other when a plurality of ion traps are formed (p. 7, Sect. 12, last para, resolution (and sensitivity) enhanced by a factor of the number of ions).
Campbell is silent regarding the trap being a planar trap, on a substrate, the planar ion trap part comprising: two DC electrode rows disposed in the x direction on the substrate so as to sandwich the two rf electrodes,
the DC electrode rows each including at least five DC electrodes in the x direction.
Knoop discloses several examples of ion traps (Section 1.3) and specifically the rf Paul trap (Section 1.3.2) and the linear RF trap (Section 1.3.3) in which the electrodes are four parallel rods and the oscillating potential is applied between the rods, with opposite pairs being connected together. The radial confinement strength is similar to that obtained in a conventional Paul trap, except that this type of trap is easier to make much smaller with the additional advantage that they have a line where the micromotion is eliminated, rather than just a single point and are therefore often used in experiments where a small number of ions are required to be free of micromotion (Section 1.3.3).
Seidelin discloses the use of a linear rf Paul trap (abstract, Figs.1-2, ) on a substrate and explains several configurations for achieving a linear rf trap such as the standard linear rf Paul trap as well as surface-electrode geometry where all electrodes reside in a single plane, with the ions trapped above this plane showing up to three 
Knoop discloses several examples of ion traps (Section 1.3) and specifically the rf Paul trap (Section 1.3.2) and the linear RF trap (Section 1.3.3) in which the electrodes are four parallel rods and the oscillating potential is applied between the rods, with opposite pairs being connected together. The radial confinement strength is similar to that obtained in a conventional Paul trap, except that this type of trap is easier to make much smaller with the additional advantage that they have a line where the micromotion is eliminated, rather than just a single point and are therefore often used in experiments where a small number of ions are required to be free of micromotion (Section 1.3.3).
Therefore, it would have been obvious to someone with ordinary skill in the art at before the effective filling date of the invention to have the trap being a planar trap, on a substrate easier for the purpose of making it much smaller with the additional advantage of having a line where the micromotion is eliminated (rather than just a single point), and optimize the configuration of the planar ion trap part comprising: two DC electrode rows disposed in the x direction on the substrate so as to sandwich the two rf electrodes, the 

Regarding Independent Claim 2, Campbell discloses an angle measurement method using a gyroscope (abstract, Sections 2, 3, 7-10, 12) comprising:
a ion trap part to form an ion trap to trap one ion (rf Paul, Fig. 3, p. 5, Sect. 9, 2nd para), a normal direction of a surface of the ion trap part corresponding to a z direction, assuming that an x direction, a y direction and the z direction are orthogonal to each other (Fig. 3);
a microwave irradiation part to irradiate the ion with π/2 microwave pulses (p. 2, right column, (i));
a laser irradiation part to change momentum of the ion in the x direction (p. 2, right column, (ii), p. 3, Sect. 3); and
a measurement part to monitor an internal state of the ion and measure an angle (p. 2, right column, (vii)), 
the ion trap part comprising:
two rf electrodes disposed in the x direction on the substrate at a predetermined interval (Fig. 3, ‘rf’, shown white centered at -4.2 cm and 4.2 cm in y); and the ion traps having such an interval that ions to be trapped do not 
wherein the method executing:
a preparation step of forming the plurality of ion traps and setting internal states of trapped ions to predetermined states (p. 2, right column, first part of (i));
a first microwave step of the microwave irradiation part irradiating the ions with π/2 microwave pulses (p. 2, right column, second part of (i));
a first laser step of the laser irradiation part irradiating the ions with laser pulses to give momentum in the x direction (p. 2, right column, (ii), p. 3, Sect. 3);
a trap center displacing step of giving a bias voltage between the two DC electrode rows of the ion trap part and displacing positions of trap centers of the plurality of ion traps by a predetermined distance in the y direction (p. 2, right column, (iii), p. 3, Sect. 3);
an angle detection step of waiting for a time for the ions to rotate a predetermined number of times (p. 2, right column, (iv), p. 3-4, Sect. 4);
a trap center reconstruction step of returning the positions of the trap centers of the plurality of ion traps to original positions (p. 2, right column, (v), p. 4, Sect. 5);
a second laser step of the laser irradiation part irradiating the ions with laser pulses to deprive the ions of momentum in the x direction (p. 2, right column, (vi), p. 4, Sect. 5);
a second microwave step of the microwave irradiation part irradiating the ions with π/2 microwave pulses (p. 2, right column, first part of(vii), p. 4, Sect. 5); and

Campbell is silent regarding the trap being a planar trap, on a substrate, the planar ion trap part comprising: two DC electrode rows disposed in the x direction on the substrate so as to sandwich the two rf electrodes,
the DC electrode rows each including at least five DC electrodes in the x direction.
Knoop discloses several examples of ion traps (Section 1.3) and specifically the rf Paul trap (Section 1.3.2) and the linear RF trap (Section 1.3.3) in which the electrodes are four parallel rods and the oscillating potential is applied between the rods, with opposite pairs being connected together. The radial confinement strength is similar to that obtained in a conventional Paul trap, except that this type of trap is easier to make much smaller with the additional advantage that they have a line where the micromotion is eliminated, rather than just a single point and are therefore often used in experiments where a small number of ions are required to be free of micromotion (Section 1.3.3).
Seidelin discloses the use of a linear rf Paul trap (abstract, Figs.1-2, ) on a substrate and explains several configurations for achieving a linear rf trap such as the standard linear rf Paul trap as well as surface-electrode geometry where all electrodes reside in a single plane, with the ions trapped above this plane showing up to three electrodes on each side (Fig. 1) and five electrodes on one side (Fig. 2); however employing more electrodes is considered as duplication of useful parts. Therefore, it would have been obvious to one skilled in the art at the invention was made to meet the 
Knoop discloses several examples of ion traps (Section 1.3) and specifically the rf Paul trap (Section 1.3.2) and the linear RF trap (Section 1.3.3) in which the electrodes are four parallel rods and the oscillating potential is applied between the rods, with opposite pairs being connected together. The radial confinement strength is similar to that obtained in a conventional Paul trap, except that this type of trap is easier to make much smaller with the additional advantage that they have a line where the micromotion is eliminated, rather than just a single point and are therefore often used in experiments where a small number of ions are required to be free of micromotion (Section 1.3.3).
Therefore, it would have been obvious to someone with ordinary skill in the art at before the effective filling date of the invention to have the trap being a planar trap, on a substrate easier for the purpose of making it much smaller with the additional advantage of having a line where the micromotion is eliminated (rather than just a single point), and optimize the configuration of the planar ion trap part comprising: two DC electrode rows disposed in the x direction on the substrate so as to sandwich the two rf electrodes, the DC electrode rows each including at least five DC electrodes in the x direction for the purpose of maintaining separation of the ions and because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges 
Regarding Claim 3, the combination of Campbell, Seidelin, and Knoop discloses the angle measurement method according to claim 2, wherein in the first laser step, the laser irradiation part irradiates the ions with laser pulses a plurality of times in every half cycle of vibration of the ions (Campbell, p. 2, right column, (ii), p. 3, Sect. 3).
Regarding Claim 4 or 5, the combination of Campbell, Seidelin, and Knoop discloses the angle measurement method according to claim 2 or 3, wherein in the second laser step, the laser irradiation part irradiates the ions with a plurality of laser pulses in every half cycle of vibration of the ions after an integer multiple of the cycle of vibration of the ions since a last irradiation with laser pulses to add momentum to the ions (Campbell, p. 2, right column, vi), p. 4, Sect. 5).


Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure by showing various types of planar ion traps. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877